           Case 1:19-vv-00060-UNJ Document 27 Filed 05/26/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0060V
                                         UNPUBLISHED


    BEHROOZ MOZAFFARIAN,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: April 24, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 11, 2019, Behrooz Mozaffarian filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that, after receiving the influenza vaccination on
September 25, 2017, he suffered a shoulder injury related to vaccine administration which
meets the Table definition for SIRVA or, in the alternative, was caused in fact by the
influenza vaccination. Petition at 1, ¶¶ 4, 39-41. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On March 11, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for his SIRVA. On April 24, 2020, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $105,950.00,
representing compensation in the amount of $105,000.00 for his pain and suffering and

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-00060-UNJ Document 27 Filed 05/26/20 Page 2 of 4



in the amount of $950.00 for his unreimbursable expenses. Proffer at 1. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $105,950.00, representing compensation in the amount of
$105,000.00 for his pain and suffering and in the amount of $950.00 for his
unreimbursable expenses in the form of a check payable to Petitioner. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:19-vv-00060-UNJ Document 27 Filed 05/26/20 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
BEHROOZ MOZAFFARIAN,                 )
                                     )
                                     )
            Petitioner,             )
                                    )   No. 19-0060V
      v.                            )   Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On March 10, 2020, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner sustained an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table. Accordingly, on

March 11, 2020, the Chief Special Master issued a Ruling on Entitlement.

 I.     Compensation for Vaccine Injury-Related Items

       Respondent now proffers that, based on the evidence of record, petitioner should be

 awarded $105,950.00 (representing $105,000.00 in pain and suffering and $950.00 in

 unreimbursable expenses). This amount represents all elements of compensation to which

 petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

 a lump sum payment described below, and request that the Chief Special Master’s decision and
             Case 1:19-vv-00060-UNJ Document 27 Filed 05/26/20 Page 4 of 4



    the Court’s judgment award the following: 1 a lump sum of $105,950.00 in the form of a check

    payable to petitioner. Petitioner agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       GABRIELLE M. FIELDING
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Ronalda E. Kosh
                                                       RONALDA E. KOSH
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel.: (202) 616-4476
                                                       Email: ronalda.kosh@usdoj.gov
DATED: April 24, 2020




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
